Mr. Robert Shearon Editor, The Daily World P.O. Box 340 Helena, AR  72342
Dear Mr. Shearon:
You have requested an opinion under the authority granted in A.C.A. 25-19-105(c)(3)(B) (Supp. 1987), which is a provision of the Arkansas Freedom of Information Act (FOIA).  Specifically, you wish to know whether the results of a school district investigation into a suspended teacher's conduct are subject to public inspection and copying.
I believe that the answer to your question is a qualified "yes".
A.C.A. 25-19-105(c)(1) states:
    However, all employee evaluation or job performance records, including preliminary notes and other material, shall be open to public inspection only upon final administrative resolution of any suspension or termination proceeding at which the records form a basis for the decision to suspend or terminate the employee and if there is a compelling public interest in their disclosure.
The above provision is clear in that documents of the type questioned herein (information in a personnel file pertaining to an internal investigation which led to the suspension of a teacher) are subject to public release, but only after all administrative appeals have been exhausted.
This office has previously addressed the "compelling public interest" standard contemplated by the above in Opinion Number 87-117.  I restate now what was stated then:
    Both the courts and the legislature acknowledge that the public has a compelling interest in seeing that its employees not only follow the law, but also that regulations by which they are to conduct their business.  If that trust is breached, the public has a right to know.
Therefore, it is my opinion that the records you have requested are subject to the public inspection and copying provisions of the FOIA if all administrative appeals of the suspension in question have been exhausted.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.